



COURT OF APPEAL FOR ONTARIO

CITATION: Saadilla v. York Condominium Corporation No. 187,
    2017 ONCA 797

DATE: 20171019

DOCKET: C63689

MacPherson, Juriansz and Roberts JJ.A.

BETWEEN

Sardar Saadilla

Plaintiff (Appellant)

and

York Condominium Corporation No. 187

Defendant (Respondent)

Sardar Saadilla, acting in person

Antoni Casalinuovo, for the respondent

Heard: October 16, 2017

On appeal from the order of Justice Michael A. Penny of
    the Superior Court of Justice, dated January 13, 2017.

REASONS FOR
    DECISION

[1]

The appellant appeals from the order of the motion judge granting
    summary judgment dismissing his action against the respondent. We allowed his
    request that he be permitted to be assisted by a friend as he said he had
    difficulty expressing himself well in English.

[2]

First, he asserts that the material he has tendered in his fresh
    evidence motion should not be considered to be fresh evidence as his affidavit
    of documents was served and filed in court. He concedes the documents, listed
    in Schedule A of that affidavit, were not in the record before the motion
    judge. Consequently, they are fresh evidence in this court.

[3]

Second, the appellant explains he did not have all his material before the
    motion judge because the motion judge did not grant him an adjournment of the
    motion. He says he advised the motion judge he needed to wait for a police
    report that would corroborate his claim that the superintendent of the
    respondent assaulted him. The police occurrence report regarding an incident on
    July 16, 2016 is included in the appellants fresh evidence material. Also
    included are two access to information requests for police reports, which are
    dated February 27, 2017 and April 3, 2017, after the motion judges decision
    dated February 15, 2017.

[4]

The police occurrence report, and most of the other fresh evidence the
    appellant now tenders, could have been obtained prior to the hearing by the
    exercise of due diligence. More importantly, none of the material, including
    the police report, could reasonably be expected to have affected the result.
    The motion to file fresh evidence is dismissed.

[5]

The motion judges refusal of the adjournment was discretionary and
    reasonable. The appellant had had adequate opportunity to make an access for
    information request for the report prior to the motion but did not do so.

[6]

In dealing with the motion, the motion judge pointed out that the
    appellant is a tenant in a condominium unit of the respondent, which is a
    condominium corporation. He correctly held that the appellant had no standing
    to sue the Corporation with respect to alleged noncompliance with the
Condominium
    Act, 1998
, S.O. 1998, c. 19
,
    or the condominiums governing by-laws. He correctly held that the authorizations
    the appellants landlord provided to him do not include suing the respondent.

[7]

In regard to the appellants other claims, the motion judge found they
    consisted of bald allegations, lacked particularity, or otherwise failed to
    raise a genuine issue requiring a trial. The motion judge acknowledged there
    were competing claims about the alleged assault but found there was no evidence
    the respondent was or could be liable.

[8]

We see no basis that would allow us to interfere.

[9]

The appellant also appeals the motion judges order granting costs in
    favour of the respondent in the amount of $7,500. This court does not review
    costs orders unless there is a clear error of principle or the order is
    manifestly unreasonable. Neither condition is present here.

[10]

The
    appeal is dismissed. Costs in favour of the successful respondent are fixed in
    the amount of $8,500, inclusive of applicable taxes and disbursements.

J.C. MacPherson J.A.

R.G. Juriansz J.A.

L.B. Roberts J.A.


